DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 10/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10395657, US PATENT 10720162, and US PATENT 10140990 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 11, 13-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganei (US 20140181865) in view of Konig et al (US 20090112593 ).
Regarding claim 1, Koganei discloses an electronic apparatus comprising:
a display (Fig. 1 TV 10); 
a voice receiver (Fig. 1 microphone 130); and
a processor (¶0117 i.e. the present disclosure may be implemented as a computer system including a microprocessor and a memory) configured to: 
based on a first user voice input being received through the voice receiver within a first period of time (¶0069 i.e. the speech acquisition unit 101 acquires the speech from the user via the internal microphone 130, the microphone 21 of the remote control 20, or the microphone 31 of the mobile terminal 30 (S101); wherein it is obvious that the input is received within a period of time), perform voice recognition operation and obtain information corresponding to the first user voice input (¶70-75 Then, the command recognition unit 102 compares "Jump" that is a command included in the speech "Jump to `ABC`" acquired by the speech acquisition unit 101 with the speech-command information previously stored in the storage unit 170, and thus recognizes the command as a result of the comparison (S102)),
based on the information corresponding to a single result being obtained, control the display to display the single result (¶0086-0087 i.e. When the extraction unit 105 determines that not more than one search result is extracted as the selection candidate (S106: No), the selection unit 108 makes a decision to select the search result that is only one selection candidate (S109); process jumps to related information referenced by reference information embedded in the search result that is the selection candidate, and the selection processing is thus terminated. Here, the reference information refers to, for example, a uniform resource locator (URL), and the related information refers to a webpage referenced by the URL).
Koganei fails to teach based on the information corresponding to a plurality of results being obtained, control the display to display the plurality of results at a same time and set a second period of time, and based on a second user voice input for selecting one of the plurality of results being received within the second period of time while the plurality of results are displayed on the display, control the display to display a screen corresponding to the second user voice input.
Konig teaches based on the information corresponding to a plurality of results being obtained, control the display to display the plurality of results at a same time and set a second period of time (¶38 the first list of search results 114 is displayed to a user; e.g. a predetermined amount of time), and 
based on a second user voice input for selecting one of the plurality of results being received within the second period of time while the plurality of results are displayed on the display (¶22 a display 118 and input unit 120 to allow a user to view and select, delete or devalue the generated search results or candidate words; ¶40 If a user does not select a result from the list of search results 114 after a predetermined amount of time (e.g. the user must select a result within a predetermined amount of time) , control the display to display a screen corresponding to the second user voice input (¶58 The list of search results 114 is then provided to the user, which may select one of the search results to obtain more information or to perform an action, such as entering a destination into a navigation system or selecting a song from a music database that is to be played back).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of based on the information corresponding to a plurality of results being obtained, control the display to display the plurality of results at a same time and set a second period of time, and based on a second user voice input for selecting one of the plurality of results being received within the second period of time while the plurality of results are displayed on the display, control the display to display a screen corresponding to the second user voice input from Konig into the apparatus as disclosed by Koganei. The motivation for doing this is to improve methods and systems for searching a database by speech input.

Regarding claim 3, the combination of Koganei and Konig disclose the electronic apparatus as claimed in claim 1, wherein the processor is further configured to terminate the voice recognition operation based on the information corresponding to the single result being obtained (Koganei ¶86-87 When the extraction unit 105 determines that not more than one search result is extracted as the selection candidate (S106: No), the selection unit 108 makes a decision to select the search result that is only one selection candidate (S109); hen the decision is made to select the one selection candidate in Step S108 or Step S109, the process jumps to related information referenced by reference information embedded in the search result that is the selection candidate, and the selection processing is thus terminated. Here, the reference information refers to, for example, a uniform resource locator (URL), and the related information refers to a webpage referenced by the URL; therefore jumping to the URL is interpreted as terminating voice recognition).

Regarding claim 4, the combination of Koganei and Konig disclose the electronic apparatus as claimed in claim 1, wherein the processor is further configured to control the display to display a graphic object indicating the voice recognition operation (Koganei ¶60 the display control unit 107 causes the display unit 140 to display a speech recognition icon 201 indicating that the speech recognition has been started and an indicator 202 indicating the volume level of collected speech).

Regarding claim 5, the combination of Koganei and Konig disclose the electronic apparatus as claimed in claim 4, wherein the processor is further configured to change a form of the graphic object indicating the voice recognition operation based on the information corresponding to the single result being obtained (Koganei ¶86-87 When the extraction unit 105 determines that not more than one search result is extracted as the selection candidate (S106: No), the selection unit 108 makes a decision to select the search result that is only one selection candidate (S109); the process jumps to related information referenced by reference information embedded in the search result that is the selection candidate, and the selection processing is thus terminated).

Regarding claim 6, the combination of Koganei and Konig disclose the electronic apparatus as claimed in claim 1, wherein the processor is further configured to, based on the information corresponding to the plurality of results being obtained, control the display to display the plurality of results and to display a graphic object indicating the voice recognition operation (Koganei Fig. 8 icons 501 to 507 corresponding to all the applications by which the keyword search can be performed are displayed in an image 500 as well as a speech recognition icon 201).

Regarding claim(s) 11, 13-16 (drawn to a method):               
The rejection/proposed combination of Koganei and Konig, explained in the rejection of apparatus claim(s) 1, 3-6, anticipates/renders obvious the steps of the method of claim(s) 11, 13-16 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1, 3-6 is/are equally applicable to claim(s) 11, 13-16.

Regarding claim(s) 21 (drawn to a CRM):               
The rejection/proposed combination of Koganei and Konig, explained in the rejection of apparatus claim(s) 1, anticipates/renders obvious the steps of the computer readable medium of claim(s) 21 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 21.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koganei and Konig as applied to claim 1 and 11 above, and further in view of Noh et al (US 20140183034 ).
Regarding claim 2, the combination of Koganei and Konig discloses the electronic apparatus as claimed in claim 1, but fails to teach wherein the first period of time is a standby time, and wherein the second period of time is the same as the first period of time.
Noh teaches teach wherein the first period of time is a standby time, and wherein the second period of time is the same as the first period of time (¶43 if a first predetermined time has elapsed while the device is in standby mode; first predetermined time may be equal to the second predetermined time).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first period of time is a standby time, and wherein the second period of time is the same as the first period of time from Noh into the apparatus as disclosed by the combination of Koganei and Konig. The motivation for doing this is to improve timing of the electronic apparatus.

Regarding claim(s) 12 (drawn to a method):               
The rejection/proposed combination of Koganei, Konig, and Noh, explained in the rejection of apparatus claim(s) 2, anticipates/renders obvious the steps of the method of claim(s) 12  because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 2 is/are equally applicable to claim(s) 12.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koganei and Konig as applied to claim 6 and 16 above, and further in view of Reynar et al (US Patent 6415258).
Regarding claim 7, the combination of Koganei and Konig disclose the electronic apparatus as claimed in claim 6, but fail to teach wherein the processor is further configured to change a form of the graphic object indicating the voice recognition operation based on the second user voice input for selecting the one of the plurality of results being received within the second period of time.
Reynar teaches wherein the processor is further configured to change a form of the graphic object indicating the voice recognition operation based on the second user voice input for selecting the one of the plurality of results being received within the second period of time (col 13 lines 39-50 In FIG. 5, an active status indicator 28 is displayed as a result of the background audio recovery system receiving a command for activating the speech recognition program module 240; col 14 lines 20-35  FIG. 8 is a result of a user selecting option number three of the list of options 32 shown in FIG. 5; The active status indicator 28 is also illustrated in the open document 26 to indicate that speech recognition program module 240 is ready to receive speech audio).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the processor is further configured to change a form of the graphic object indicating the voice recognition operation based on the second user voice input for selecting the one of the plurality of results being received within the second period of time from Reynar into the apparatus as disclosed by the combination of Koganei and Konig. The motivation for doing this is to improve user interaction for speech recognition.

Regarding claim(s) 17 (drawn to a method):               
The rejection/proposed combination of Koganei, Konig, and Noh, explained in the rejection of apparatus claim(s) 7, anticipates/renders obvious the steps of the method of claim(s) 17  because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 7 is/are equally applicable to claim(s) 17.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koganei and Konig as applied to claim 6 and 16 above, and further in view of Nomura (US 20070219805).
Regarding claim 8, the combination of Koganei and Konig disclose the electronic apparatus as claimed in claim 1, but fail to teach wherein the processor is further configured to terminate the voice recognition operation based on the second user voice input for selecting the one of the plurality of results being received within the second period of time.
Nomura teaches wherein the processor is further configured to terminate the voice recognition operation based on the second user voice input for selecting the one of the plurality of results being received within the second period of time (Nomura ¶152 when the voice corresponding to the selection item is output in step 204, interaction control and result selection unit 1007 determines whether or not the user says a word for instructing the selection during presentation of the selection item or within the certain time, namely the input-waiting-time-length set in step 1109, after the completion of the presentation; Fig. 11 wherein after the user says a word for instructing selection (step 1105), voice recognition is completed (step 207)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the processor is further configured to terminate the voice recognition operation based on the second user voice input for selecting the one of the plurality of results being received within the second period of time from Nomura into the apparatus as disclosed by the combination of Koganei and Konig. The motivation for doing this is to improve speech recognition results.

Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koganei and Konig as applied to claim 1 and 11 above, and further in view of Recco (US 20130268956).
Regarding claim 9, the combination of Koganei and Nomura disclose the electronic apparatus as claimed in claim 1, but fails to teach wherein the processor is further configured to, based on the first user voice in being received, convert the first user voice input to a text and control the display to display the text corresponding to the first user voice input.
Recco teaches based on the first user voice in being received, convert the first user voice input to a text and control the display to display the text corresponding to the first user voice input (¶43  the voice recognition and/or recording system of the client devices 22 includes a processing module for speech-to-text conversion and the information acquired by the client devices 22 results from a speech to text conversion carried out at said client devices 22; notification server 24 may be configured to send information about the possible responses or preferences or votes to the client devices 22 through the notification signa; selecting one of the possible responses or preferences or votes starting from said text obtained from the speech to text conversion).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of based on the first user voice in being received, convert the first user voice input to a text and control the display to display the text corresponding to the first user voice input from Recco into the apparatus as disclosed by the combination of Koganei and Konig. The motivation for doing this is to improve collection of audience feedback.

Regarding claim 10, the combination of Koganei and Konig disclose the electronic apparatus as claimed in claim 1, but fail to teach further comprising a communicator, wherein the processor is further configured to, based on the first user voice input being received through the voice receiver within the first period of time, transmit a text corresponding to the first user voice input to a server and receive information corresponding to the text from the server.
Recco teaches a communicator, wherein the processor is further configured to, based on the first user voice input being received through the voice receiver within the first period of time (¶42  the application program is configured to disable the voice recognition and/or recording system after a time interval of predetermined time, optionally if it has not detected the user's voice within such interval), transmit a text corresponding to the first user voice input to a server and receive information corresponding to the text from the server (¶44  the speech-to-text conversion is carried out, for example by a speech-to-text conversion server 26 operatively connected to or included in the feedback collection server 24).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a communicator, wherein the processor is further configured to, based on the first user voice input being received through the voice receiver within the first period of time, transmit a text corresponding to the first user voice input to a server and receive information corresponding to the text from the server from Recco into the apparatus as disclosed by the combination of Koganei and Konig. The motivation for doing this is to improve collection of audience feedback.

Regarding claim(s) 19-20 (drawn to a method):               
The rejection/proposed combination of Koganei, Konig, and Recco, explained in the rejection of apparatus claim(s) 9-10, anticipates/renders obvious the steps of the method of claim(s) 19-20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 9-10 is/are equally applicable to claim(s) 19-20.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669